In an action for a divorce and ancillary relief, the plaintiff husband appeals from an order of the Supreme Court, Suffolk County (Costello, J.), dated December 23, 1997, which, inter alia, awarded the defendant wife pendente lite relief.
Ordered that the order is affirmed, with costs.
Modifications of pendente lite maintenance and child support awards should rarely be made by an appellate court and then only under exigent circumstances, such as when a party is unable to meet his or her financial obligations, or when justice otherwise requires (see, Beige v Beige, 220 AD2d 636; Gitter v Gitter, 208 AD2d 895). The general rule is that the proper remedy for any perceived inequity in a pendente lite award is a speedy trial (see, Gianni v Gianni, 172 AD2d 487). As this Court has repeatedly noted, pendente lite awards should be an accommodation between the reasonable needs of the moving *479spouse and the financial ability of the other spouse (see, Polito v Polito, 168 AD2d 440; Shapiro v Shapiro, 163 AJD2d 294). Based on these considerations, the pendente lite award of the Supreme Court was proper under the circumstances of this case and should not be disturbed.
The husband’s remaining contentions lack merit. Bracken, J. P., Santucci, Goldstein and McGinity, JJ., concur.